 


109 HR 3777 IH: Disabled Veterans’ Caregiver Compensation Act
U.S. House of Representatives
2005-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3777 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2005 
Mr. Peterson of Minnesota introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to authorize additional compensation to be paid to certain veterans in receipt of compensation for a service-connected disability rated totally disabling for whom a family member dependent on the veteran for support provides care. 
 
 
1.Short titleThis Act may be cited as the Disabled Veterans’ Caregiver Compensation Act.
2.Additional compensation for disabled veterans in need of regular aid and attendance who have dependent family member caregiversSection 1115 of title 38, United States Code, is amended by adding at the end the following new paragraph:

(3)If and while rated totally disabled and in need of regular aid and attendance and while unpaid aid and attendance is provided by an adult family member who is dependent upon such veteran for support, $234.. 
 
